Case 1:17-cr-00101-LEK Document 587 Filed 09/19/19 Page 1 of 2           PageID #: 5091




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,                     CR. NO. 17-00101 LEK

                     Plaintiff,                ORDER DENYING DEFENDANT
                                               ANTHONY WILLIAMS’ MOTION
                                               TO CLARIFY JURIDICAL NATURE
       vs.                                     AND CITIZENSHIP STATUS OF
                                               ANTHONY WILLIAMS, ECF NO.
 ANTHONY WILLIAMS (1),                         569

                     Defendant.


        ORDER DENYING DEFENDANT ANTHONY WILLIAMS’
      MOTION TO CLARIFY JURIDICAL NATURE AND CITIZENSHIP
           STATUS OF ANTHONY WILLIAMS, ECF NO. 569

             Before the Court is Defendant Anthony Williams’s Motion to Clarify

Juridical Nature and Citizenship Status of Anthony Williams, filed on September

3, 2019 (Motion). See ECF No. 569. In his Motion, Defendant asserts that he is a

constitutional and not a statutory citizen such that he is not subject to the laws of

the United States. See ECF No. 569-2 at 1-2. The Court finds this matter suitable

for disposition without a hearing pursuant to Rule 7.1(c) of the Local Rules of

Practice of the United States District Court for the District of Hawaii and that it is

not necessary for Plaintiff to file a response to the Motion.

             Pursuant to 18 U.S.C. § 3231, federal district courts have original

jurisdiction over offenses against the laws of the United States. United States v.

Hanson, 2 F.3d 942 (9th Cir. 1993). Here, Defendant is accused of violating the
Case 1:17-cr-00101-LEK Document 587 Filed 09/19/19 Page 2 of 2         PageID #: 5092




laws of the United States and is therefore subject to this Court’s jurisdiction. The

Court finds Defendant’s arguments that he is not subject to this Court’s jurisdiction

to be without merit. See United States v. Ernst, 857 F. Supp. 2d 1098, 1105 (D.

Or. 2012), aff’d, 623 F. App’x 333 (9th Cir. 2015) (rejecting the defendant’s

argument that he was a sovereign free person who had not violated the laws of

nature and was therefore exempt from personal jurisdiction) (citing United States

v. Masat, 948 F.2d 923, 934 (5th Cir. 1992) (rejecting the defendant’s argument as

“frivolous” that he was a “freeman” and not subject to the court’s jurisdiction);

United States v. Gerads, 999 F.2d 1255 (8th Cir. 1993) (rejecting the defendants’

arguments that they are “Free Citizens of the Republic of Minnesota” as “lacking

merit and frivolous”); United States v. Ward, 1999 WL 369812 at *2 (9th Cir.

1999) (rejecting the defendant’s “sovereign citizen” argument as “frivolous”)).

             Defendant Anthony Williams’s Motion to Clarify Juridical Nature and

Citizenship Status of Anthony Williams, ECF No. 569, is DENIED.

             IT IS SO ORDERED.

             DATED AT HONOLULU, HAWAII, SEPTEMBER 19, 2019.




UNITED STATES V. WILLIAMS; CRIM. NO. 17-00101 LEK; ORDER
DENYING DEFENDANT ANTHONY WILLIAMS’ MOTION TO CLARIFY
JURIDICAL NATURE AND CITIZENSHIP STATUS OF ANTHONY WILLIAMS


                                          2
